Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 04/08/2021, claims 11 and 13 have been cancelled and new claims 19-21 have been added.  Claim 16 had been cancelled previously.  Claims 1-10, 12, 14, 15, and 17-21 are pending.  Claims 1-8, 14, and 15 stand withdrawn without traverse.  
Claims 9, 10, 12, and 17-21 are under current examination.  

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 9, 10, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meijboom (Journal of the American Oil Chemists’ Society Vol 49, pages 555-558; publication year: 1972; of record) in view of Chung et al (Mutation Research Vol 496, pp 199-206; publication year: 2001) as evidenced by Natarajan et al. (US 2006/0252889; publication date: 11/09/2006; of record).  

Meijboom discloses that linolenic acid, autooxidized butter, soybean oil, linseed oil, and fish oils, undergo oxidation to 2,4,7-decatrienal, which has a fishy scent ( these oils contain fatty acids and glycerides; entire document particularly abstract, page 555 both col, and page 558, left col).  
Meijboom does not disclose adding [6]-paradol to the above oils.  
Chung discloses [6]-paradol is an antioxidant derived from edible plants (abstract).
It would have been prima facie obvious to add [6]-paradol to any composition comprising linolenic acid (i.e. providing an unsaturated fatty acid and adding [6]-paradol to the fatty acid).  The skilled artisan would have been motivated to do so in order to reduce unpleasant fish odor or taste associated with the oxidation of linolenic acid.  The artisan of ordinary skill would have had a reasonable expectation of success because [6]-paradol is derived from edible plants and is therefore non-toxic, thus this would merely require adding [6]-paradol to the composition.  The outcome would be to stabilize the taste and/or odor of the unsaturated fatty acid, linolenic acid.  Neither 
With regard to the amount of [6]-paradol required by instant claim 12 the examiner considers it merely routine to arrive at an effective concentration to prevent oxidation and thus prevent fishy odor by testing several concentrations.  See MPEP 2144.05.
With regard to instant claims 9, 10, and 17, linolenic acid falls within the scope of the compounds required by claims 9 and 10 and the examiner considers Meijboom to disclose all isoforms of linolenic acid.
With regard to instant claim 18, as noted above, Meijboom discloses that linseed oil is one of the oils that exhibits a unpleasant fishy odor upon oxidation, therefore it would be prima facie obvious to add [6]-paradol to linseed for the reasons described above.   Natarajan discloses that linseed oil contains a glyceride of linolenic, linolenic, and oleic acids (0018).  Thus, in rendering obvious a step of adding [6]-paradol to linseed oil, as detailed above, the prior art inherently teaches a method of adding [6]-paradol to a composition comprising the glycerides recited in instant claim 18.  
Claims 19 and 21 recite intended outcomes.  Based upon the prior art, one having ordinary skill in the art would expect that adding the anti-oxidant 6-paradol would reduce oxidation of the linolenic acid and therefore reduce any associated rancidity.
With regard to claim 20, butter, for example, is a food.  Claim 20 requires the step of incorporating a blend of compounds (a) and (b) (i.e. the linolenic acid and 6-paradol) into the food.  The examiner considers adding the 6-paradol to the butter that already contains the linolenic acid to be a simple reordering of sequence of adding Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Response to Arguments
Applicant's arguments as well as the declaration, both filed 04/08/2021, have been fully considered but they are not persuasive. 
Applicant’s and Declarant’s arguments regarding Dalko are not addressed here as this rejection has been withdrawn.

On pages 3-4 of the declaration, Declarant argues that antioxidants are not all expected to act similarly or exhibit similar antioxidant activity when combined with different compounds and under different conditions.  
The examiner agrees with this statement, and in fact, the decision to maintain the obviousness conclusion is founded partially in the expectation that different antioxidant substances are expected not to have equal potency in different compositions.  Please 

On page 4, Declarant discusses data contained in the instant specification, arguing that 6-paradol exhibits much better antioxidant properties than the compositions containing alpha-tocopherol, citing examples 3, 4, 6, and 9 and para 00192, 00198, 00214, and 00239.  Declarant argues that the higher efficacy of 6-paradol is an unexpected improvement.  On page 4, Declarant states “by following the logic as set forth e.g. on pages 10-11 of the final Office action, a lower dose of alpha-tocopherol would be expected to perform more poorly, especially since the final Office action equates all antioxidants allegedly performing similarly”.  Declarant argues further that based upon this, one skilled in the art would unequivocally conclude that alpha tocopherol definitely would perform worse at IC50 dosage than similar IC50 dosage of 6-paradol.  Declarant asserts that no further testing is necessary to establish the unexpected nature of the data contained in the specification.
As an initial matter, and notwithstanding any arguments regarding superior performance of 6-paradol relative to a different antioxidant, the claims are unpatentable under 35 USC 103 because 6-paradol is a known antioxidant and therefore it is entirely expected that adding it to a composition containing unsaturated fatty acids would prevent oxidation of said unsaturated fatty acids.  Finding a minimal effective does where this stabilizing effect on fatty acids such as linolenic, oleic, and linoleic acid occurs is not considered inventive within the meaning of 35 USC 103.  Please refer to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding Declarant’s assertion of unexpected results, Declarant appears to have misunderstood the examiner’s reasoning regarding why data contained in the specification are not sufficient to establish that 6-paradol performs in a superior manner to alpha-tocopherol.  Bearing in mind that the examiner does not consider the data unexpected because one having ordinary skill in the art would expect adding an antioxidant to protect against oxidation, the also data fail to meet the burden on Applicant to overcome an obviousness rejection with a persuasive showing of unexpected results because the data do not establish that 6-paradol is as superior relative to alpha-tocopherol as Applicant has stated.  Effect vs. concentration curves are required for both agents in order to establish any superior efficacy of 6-paradol.  For any antioxidant, there is a relationship between concentration and efficacy in preventing oxidation wherein the effect will be proportional to the amount of antioxidant added until the amount of antioxidant exceeds the amount of oxidant available to be neutralized in the composition.  After the amount of antioxidant exceeds the amount of oxidant in the composition, there will be no further increase in efficacy (i.e. prevention of oxidation) with further increases in concentration of antioxidant.  The section of a graph of concentration vs. effect where the magnitude of the effect is proportional to concentration of antioxidant is called the linear range.  In order to compare the efficacy of two different substances possessing antioxidant activity, one must have knowledge of which concentrations of each substance fall within the linear range for efficacy.  This 
Applicant’s statement  “by following the logic as set forth e.g. on pages 10-11 of the final Office action, a lower dose of alpha-tocopherol would be expected to perform more poorly, especially since the final Office action equates all antioxidants allegedly performing similarly” fundamentally mischaracterizes the examiner’s rationale.  On the contrary, the examiner’s position is that a lower dose of alpha-tocopherol would not necessarily be expected to perform more poorly, if the tested concentration is well outside the linear range for alpha-tocopherol in the particular test composition.  That is, the examiner’s position that the data in the specification does not establish superior performance of 6-paradol over alpha-tocopherol is based upon the possibility that the single concentration of alpha-tocopherol that was evaluated in the experiments described in the specification is much greater than whatever concentration marks the upper end of the linear range for alpha-tocopherol in the specific test composition.  Insufficient data has been provided to accurately evaluate the relative efficacies.  As noted above, Applicant cites page 10 of the Office action mailed 11/12/2020 where the examiner stated “[T]he finding that adding [6]-paradol to compositions containing fatty acids or fatty acid glycerides can stabilize taste or odor is not unexpected because odor of fatty acids such as linolenic acid was known change and become fishy and unpleasant as a consequence of oxidation.  Since [6]-paradol is known to function as an antioxidant, one of ordinary skill in the art would reasonably expect addition of this antioxidant to fatty acids or oils to slow the process of oxidation and formation of species having different odor.”  To be clear:  The examiner’s obviousness conclusion is 
The examiner’s evaluation of data purportedly showing unexpected results is replicated here for Applicant’s convenience:
An obviousness rejection may be overcome with a persuasive showing of unexpected results.  Please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, the finding that adding [6]-paradol to compositions containing fatty acids or fatty acid glycerides can stabilize taste or odor is not unexpected because odor of fatty acids such as linolenic acid was known change and become fishy and unpleasant as a consequence of oxidation.  Since [6]-paradol is known to function as an antioxidant, one of ordinary skill in the art would reasonably expect addition of this antioxidant to fatty acids or oils to slow the process of oxidation and formation of species having different odor.  The examiner notes that the instant specification contains some data showing that [6]-paradol is more effective than the known antioxidant tocopherol; based upon using tocopherol at a much higher dose than [6]- paradol in the inventive compositions.  These data are not persuasive because a dose 

On page 11 of the remarks, Applicant argues that Meijboom essentially bear no relation to the technical problem which the present application solves.
The examiner respectfully disagrees with this statement.  Meijboom is directed towards stabilizing unsaturated fatty acids in food, and specifically linolenic acid, against oxidation, and therefore is directed towards solving the same problem as the instant invention.

On page 12, Applicant argues that Chung is not directed toward the same technical problem.
Again, the examiner respectfully disagrees.  Chung is directed to stopping the process of oxidation, and is therefore in the same field of endeavor and solves the same problem as the instant invention. 

On page 12, Applicant argues that the results contained in the instant specification are unexpected.  On page 13, Applicant argues that less 6-paradol accomplishes better results than greater amount of alpha-tocopherol.  Applicant argues that according to the logic set forth in the Office action, a lower dose of alpha tocopherol would be expected to allegedly perform similarly.  Applicant argues that 6-paradol performs much better than twenty-five times as much alpha tocopherol, citing examples 3, 4, 6, and 9.  On pages 13-15, Applicant cites arguments that have been presented in the declaration.  
Please see above where each of these arguments is addressed in response to the declaration.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 10, 12, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/968,223 (reference application) in view of Romanczyk et al. (US 2002/0048613; 04/25/2002). 


Inter alia, the claims of the ‘223 application embrace a method of stabilizing                                                                      a cosmetic composition comprising adding 6-paradol to the cosmetic composition.  The term “cosmetic composition” encompasses compositions containing fatty acids (see page 15 of the ‘223 specification for the scope of what is embraced by the term “cosmetic composition”.  
The claims of the ‘223 application do not recite that the compositions contain an unsaturated fatty acid or ester thereof, as recited in the instant claims.
Romanczyk discloses that oleic acid is a conventional cosmetically acceptable moisturizer (0025).
It would have been prima facie obvious to add oleic acid, an unsaturated fatty acid falling within the scope of the instant claims, to the cosmetic compositions embraced by the ‘223 application.  The skilled artisan would have been motivated to do so in order to add moisturizing properties to the composition.  The skilled artisan would have had reasonable expectation of success because oleic acid is a conventional moisturizer in the cosmetics filed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617